DETAILED ACTION
This office action is in response to the amendment filed on 5/15/2022. In the amendment, claims 1-2, 4-5 and 7 have been amended, and claims 3 and 6 are now canceled. Overall, claims 1-2, 4-5 and 7-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show as to how the “starting the engine with the pure diesel” is being performed as described in the specification (such as drawing having multiple fuel tanks for pure diesel and biodiesel therefore pure diesel can be injected, or step (logic) of filling the tank with pure diesel in the fuel tank therefore pure diesel can be injected).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
In lines 7-15 recites, “wherein a self-adaptive oil spraying control method is applied to the self-adaptive oil spraying control system for the biodiesel engine, and the self-adaptive oil spraying control method comprising: Step 1: acquiring a NO, emission standard value, wherein the Step 1 is as follows: starting the engine added with pure diesel, controlling the engine to be stable under the working condition of idling, acquiring an output signal of the gas sensor by the ECU, and acquiring a NO, steady state emission value to serve as a NOx emission standard value, wherein the gas sensor is a NOx sensor” however the scope of the claim is not clear since the recitations are recited as such that the claim is directed to a method however the recitation in line 1 “A self-adaptive oil spraying control system” would indicate that the claim is directed to a product therefore it is not clear what is required by the claim (e.g. product configured to perform a function or a method steps that requires the particulate structures to perform the step) (see MPEP 2173.05(p)). For the purposes of treating the claim under prior art, the language is interpreted as a product with ECU configured to perform the function. The examiner suggests amending the claim to clearly recites that “the ECU is configured to acquire a NOx emission standard value…”. 

In Reference to Claim 5
In lines 1-4 and 17-21 respectively recite “A self-adaptive oil spraying control method for a biodiesel engine applied to the oil 15spraying control system according to claim 1” and “wherein the Step 1 is as follows: starting the engine added with pure diesel, controlling the engine to be stable under the 5working condition of idling, acquiring an output signal of a NOx sensor by the ECU, and acquiring a NOx, steady state emission value to serve as a NOx, emission standard value” which is the same step as recited in claim 1 and since the claim is depending to claim 1, it is not clear if the step recited in line 17-21 is merely repeating the step recited in claim 1 or an additional step that needs to be performed again. For the purposes of treating the claim under prior art, the language is interpreted as merely repeating the step recited in claim 1. The examiner suggest amending claim 5 to add the structures recited in claim 1 in to the preamble and deleting “according to claim 1” in order to overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because the claim 1 (as rejected above) is mixing the claim types which recites both an apparatus and a method therefore the claim does fall within the statutory classes of invention set forth in 35 U.S.C. 10 (see MPEP 2173.05(p)). The examiner suggest amending claim 1 as suggested in 112(b) rejection above as to clearly recite “the ECU is configured to” perform the functions to overcome the 101 rejection or change the preamble indicating the claim is a method claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7 and 10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2014/0222314 A1 to Kurtz et. al. (Kurtz) in view of Pub No. US 2013/0269317 A1 to Narayanaswamy et. al. (Narayanaswamy). 

In Reference to Claim 1
		Kurtz teaches (except for the bolded and italic recitations below):
A self-adaptive oil spraying control system for a biodiesel engine, comprising 
an exhaust pipe (exhaust pipe), 
a gas sensor (126), 
an electronic control unit (ECU) (12) and 
an oil sprayer (66), 
wherein the exhaust pipe (exhaust pipe) is connected to the oil sprayer (66); 
the gas sensor (126) is mounted in the exhaust pipe; 
the gas sensor (126) and the oil sprayer (66) 5are connected to the ECU (12) respectively; and 
a self-adaptive oil spraying control program (Fig.3) is embedded in the ECU (12),
 wherein a self-adaptive oil spraying control method is applied to the self-adaptive oil spraying control system for the biodiesel engine, and the self-adaptive oil spraying control method comprising: 
Step 1: acquiring a NO, emission standard value (a predetermined range which has been previously acquired that it is within the ECU), wherein the Step 1 is as follows: 
starting the engine added with pure diesel, controlling the engine to be stable under the working condition of idling, acquiring an output signal of the gas sensor (126) by the ECU (12), and acquiring a NO, steady state emission value to serve as a NO, emission standard value, wherein the gas sensor is a NOx sensor (126) (Kurtz teaches the measured NOx via a sensor (during biodiesel fuel operation) is compared to a predetermined NOx value when operated in diesel fuel (which requires to gather data of the NOx values during diesel fuel operations) therefore is well understood to one of ordinary skill in the art that in order to gather the data of the NOx emission value from the engine, the engine must start with diesel fuel injection during steady state and measure the NOx from the engine with the NOx sensor. Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention that Kurtz must perform the step of data gathering of the predetermined NOx value from the diesel fuel which requires starting the engine with pure diesel fuel and to measure the NOx via the sensor and store the variable measured from the sensor in order to gather the predetermined values (NOx emission standard value) to be compared to the biodiesel fuel) (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23, 32, 36-50). 
Kurtz does not explicitly teach that (bolded and italic recitations above) as to during the data gathering (or testing) is done during idle condition of the engine. However, it is known in the art before the effective filing date of the claimed invention to perform the data gathering (or testing) during idling engine condition. For example, Narayanaswamy teaches that test data should be taken during idle condition of the engine. Narayanaswamy further teaches that performing such step provides accurate data (see at least Narayanaswamy paragraphs 80-81). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurtz to perform the data gathering (testing) during engine idle as taught by Narayanaswamy in order to provide accurate data.

In Reference to Claim 2
The self-adaptive oil spraying control system for the biodiesel engine according to claim 1 (see rejection to claim 1 above), wherein there is a plurality of oil sprayers (Kurtz teaches that the system has plurality of cylinders); and 
the plurality of oil sprayers (66) are connected to the ECU (12) respectively (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23).

In Reference to Claim 4
The self-adaptive oil spraying control system for the biodiesel engine according to claim 1 (see rejection to claim 1 above), wherein the ECU (12) is a vehicle-mounted electronic control unit (ECU) (12) (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23).  

In Reference to Claim 5
Kurtz teaches (except for the bolded and italic recitations below):
A self-adaptive oil spraying control method for a biodiesel engine applied to the oil 15spraying control system according to claim 1 (see rejection to claim 1 above), comprising: 
Step 1: acquiring a NOx emission standard value (a predetermined range which has been previously acquired that it is within the ECU); 
Step 2: acquiring a NOx steady state emission value in real time (measured NOx via sensor in step 312); 
Step 3: determining (step 310) whether the NOx steady emission value acquired in Step 2 (step 312) is greater than the NOx emission standard value, if yes, performing Step 4, otherwise, performing Step 5 (no adjustments are needed); 
20Step 4: performing self-adaptive control on main spray timing according to a difference value between the NOx steady state emission value and the NOx emission standard value until the difference value between the NOx steady state emission value and the NOx emission standard value is zero, and then performing (steps 338-354) Step 5; 
Step 5: determining whether a delay angle of the main spray timing is greater than zero (if the main injection has been changed), if 25yes, performing Step 6, otherwise, performing Step 7; 
Step 6: adjusting oil spraying map (table) in the ECU (12) and then returning to Step 3 (step 310); and 9108779usf 
Step 7: completing self-adaptive oil spraying control (no adjustments are needed) (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23, 41-51, 57-58).  
wherein the Step 1 is as follows: 
starting the engine added with pure diesel, controlling the engine to be stable under the 5working condition of idling, acquiring an output signal of a NOx sensor (126) by the ECU (12), and acquiring a NOx, steady state emission value to serve as a NOx, emission standard value (during biodiesel fuel operation) is compared to a predetermined NOx value when operated in diesel fuel (which requires to gather data of the NOx values during diesel fuel operations) therefore is well understood to one of ordinary skill in the art that in order to gather the data of the NOx emission value from the engine, the engine must start with diesel fuel injection during steady state and measure the NOx from the engine with the NOx sensor. Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention that Kurtz must perform the step of data gathering of the predetermined NOx value from the diesel fuel which requires starting the engine with pure diesel fuel and to measure the NOx via the sensor and store the variable measured from the sensor in order to gather the predetermined values (NOx emission standard value) to be compared to the biodiesel fuel) (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23, 32, 36-50). 
Kurtz does not explicitly teach that (bolded and italic recitations above) as to during the data gathering (or testing) is done during idle condition of the engine. However, it is known in the art before the effective filing date of the claimed invention to perform the data gathering (or testing) during idling engine condition. For example, Narayanaswamy teaches that test data should be taken during idle condition of the engine. Narayanaswamy further teaches that performing such step provides accurate data (see at least Narayanaswamy paragraphs 80-81). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurtz to perform the data gathering (testing) during engine idle as taught by Narayanaswamy in order to provide accurate data.

In Reference to Claim 7
The self-adaptive oil spraying control method for the biodiesel oil engine according to claim 5 (see rejection to claim 5 above), wherein the Step 2 is as follows: 
starting the engine added with biodiesel in any proportion, controlling the engine to be stable 10under the working condition of idling, acquiring an output signal of a NO, sensor by the ECU (12), and acquiring a NO, steady state emission value in real time (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23, 41-51, 57-58) (see at least Narayanaswamy paragraphs 80-81).

In Reference to Claim 10
The self-adaptive oil spraying control method for the biodiesel oil engine according to 20claim 5 (see rejection to claim 5 above), wherein the Step 6 is as follows: 
if the delay angle of the main spray timing is greater than zero, the oil spraying map in the ECU (12) is adjusted, and all the main spray timing in the oil spraying map is delayed according to the delay angle of the main spray timing (see at least Kurtz Figs. 1-3 and paragraphs 33).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Narayanaswamy and further in view of Pub No. US 2017/0211493 A1 to Kidd et. al. (Kidd). 

In Reference to Claim 8
Kurtz in view of Narayanaswamy teaches (except for the bolded and italic recitations below):
The self-adaptive oil spraying control method for the biodiesel oil engine according to claim 5 (see rejection to claim 5 above), wherein the self-adaptive control in Step 4 is a closed loop feedback control (see at least Kurtz Figs. 1-3 and paragraphs 12-20, 23, 41-51, 57-58).  
Kurtz in view of Narayanaswamy is silent (bolded and italic recitations above) as to the controller being a closed-loop feedback controller. However, it is known in the art before the effective filing date of the claimed invention that system of the exhaust purification system having a closed-loop feedback controller. For example, Kidd teaches that the controller (234) is a closed loop feedback controller. Kidd further teaches that having such controller provides accurate prediction of variables (see at least Kidd Figs. 1-2 and paragraphs 25-26, 33, 42 and 44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kurtz in view of Narayanaswamy to a closed-loop feedback controller as taught by Kidd in order to provide accurate prediction of variables.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Narayanaswamy and further in view of Kidd and further in view of Pub No. US 2021/0132587 A1 to Lawrence et. al. (Lawrence).

In Reference to Claim 9
over Kurtz in view of Narayanaswamy and further in view of Kidd teaches (except for the bolded and italic recitations below):
The self-adaptive oil spraying control method for the biodiesel oil engine according to 15claim 8 (see rejection to claim 8 above), wherein a transfer function of the closed loop feedback control is as follows:

    PNG
    media_image1.png
    67
    278
    media_image1.png
    Greyscale
 
H(s) being a feedback control function, Kp being a proportional constant, K being an integration constant, and KI being a differential constant (see at least Kidd Figs. 1-2 and paragraphs 25-26, 33, 42 and 44).
over Kurtz in view of Narayanaswamy and further in view of Kidd is silent (bolded and italic recitations above) as to the equation of the closed loop feedback control. However, it is well known in the art before the effective fling date of the claimed invention that closed loop feedback control have the equation 
 
    PNG
    media_image1.png
    67
    278
    media_image1.png
    Greyscale
 
H(s) being a feedback control function, Kp being a proportional constant, K being an integration constant, and KI being a differential constant (since the claim as not specify as to what the variables are supposed to be). For example, Lawrence teaches that PID closed loop feedback have the same formula (see at least Lawrence Fig. 1 and paragraphs 3-5 and 42-43 and 49). Therefore it would have been obvious to one of ordinary skill in the art that closed loop feedback control over Kurtz in view of Narayanaswamy and further in view of Kidd would have the same equation as claimed as evidence by Lawrence since the equation is merely a standard equation.

Response to Arguments
Applicant's arguments filed 5/15/2022 have been fully considered but they are not persuasive. 
The applicant agues that Kurtz fails to teach the features “starting the engine added with pure diesel, controlling the engine to be stable under the working condition of idling, … acquiring a NOx steady state emission value to serve as a NOx emission standard value”. The examiner disagree since as noted in the rejections to claims 1 and 5 that the claim recitation of the step 1 can be interpreted as only occurring once to determine the base NOx value (for diesel fuel) which Kurtz does teach since the recitation can be interpreted as is merely describing how to gather base value (for NOx emission with diesel fuel) to be used to compare with the NOx measured (during the engine operation with biodiesel) which Kurtz implicitly teaches which requires to start the engine, run the engine with diesel fuel, measure the NOx from the engine and same the data to compare with the NOx with the biodiesel. Further the claim does not recite that the step 1 is being performed in a specific situation such as every time the engine is starting or when the pure diesel fuel is pumped to the fuel tank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2011/0162628 A1 to Kurtz et. al. (Kurtz) teaches compensation for biodiesel fuel used in the engine.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 29, 2022